DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on March 20, 2020. 
Claims 1-20 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 20, 2020 and January 19, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: figure number 706 in paragraph [0068].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: figure number 714 in FIG. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Machine learning module” in claim 1, 11, and 17 and “driving style module” in claim 10.
Claim 1, 11, and 17 recites “machine learning module” which is a generic placeholder, “for a motion planner of the autonomous vehicle” is recited in claim 1 and 17 as the functional language, “that accepts as input the driving style preference profile and input relating to a driving style” is recited in claim 11 as the functional language, and no structural modifier is stated in the claims. 
Claim 10 recites “driving style module” which is a generic placeholder, “that stores the driving style preference profile” is the functional language, and no structural modifier is stated in the claims. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims recite a “machine learning module” and “driving style module”, but the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated the generic placeholder terms “machine learning module” and “driving style module”, and this statement indicates that the invention is different from what is defined in the claim(s) because the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “A computer-implemented method” which is directed to a method, and “a machine learning module” which is directed to a module. Because claim 1 is directed to a method, that’s comprising a module, it is unclear what statutory category is this claim directed to, whether it is a system claim or a method claim. Clarification is required. 
Claim limitation “machine learning module” and “driving style module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 16-17: 
Claims 16-17 are directed to a non-transitory computer-readable medium storing computer instructions for modifying operation of an autonomous vehicle based on driving style preference profile of a passenger which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified claim 16 as the claim that represents the claimed invention for analysis. Claims 16 recites the limitations of “providing the driving style preference profile”. These steps fall into the mental processes grouping of abstract ideas as “providing the driving style preference profile” could be done mentally for example using a pen and paper to write out the driving preferences of a user. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. 
With respect to claims 16, other than reciting “providing the driving style preference profile”, nothing in claim limitations precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. “To modify operation of the autonomous vehicle” is just directed to field of use limitation and just generally linking the use of a judicial exception. See MPEP § 2106.05(h). (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claims 16 recite “collecting motion sensor data” and “storing the driving style preference profile”, which is a generic part being applied to the recited abstract limitations. The “collecting motion sensor data” and “storing the driving style preference profile” of claim 16 is insignificant extra-solution activity as it is merely data gathering and data storage. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 16 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [40-42] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nix et al. (US 10692371 B1) in view of Nagy et al. (US 10449957 B2).
Regarding claims 1-20: 
With respect to claim 1, Nix teaches: 
a machine learning module for a motion planner of the autonomous vehicle accepting input relating to a driving style of the autonomous vehicle, the driving style input comprising data representing at least one of autonomous vehicle speed, acceleration, braking, and steering during operation; (“one or more machine learning systems may be used, at least in part, in the development of user profiles” (16), “the user may provide user input into a user device to provide information to be stored within a user profile.” (79), “operation parameter 402 can indicate an operation parameter A, such as travel speeds, braking style, turn style, and/or the like, where one or more user profile preferences/attributes may be used to determination changes to the operation parameter A during a requested service/trip for a user.” (87)) 
the passenger feedback training the machine learning module to create a personal driving style decision-making model for the passenger; (“the model trainer 960 can train a machine-learned model 910 and/or 940 based on a set of training data 962. The training data 962 can include, for example, a plurality of prior trip histories, user preferences, user profile data and/or statistics, user demographics, and/or the like.” (132)) 
controlling operation of the autonomous vehicle using the personal driving style decision-making model for the passenger; (“The vehicle computing system 106 can control the one or more vehicle controls 108 to operate the autonomous vehicle 102 according to the motion path… the vehicle computing system 106 can obtain user profile data including one or more user preferences/settings (e.g., from a remote computing system) and apply the one or more user preference/settings in determining the autonomous vehicle's operation and/or behavior during a user's trip.” (42))
the machine learning module of the motion planner of the autonomous vehicle receiving passenger feedback during operation, the passenger feedback relating to the driving style of the autonomous vehicle; (“autonomous vehicle control system 10 update the learned driving style and the vehicle settings in the driver profile 29 based on feedback received from the driver (e.g., driver inputs). In some embodiments, the autonomous vehicle control system 10 receives driver preference inputs, in response to the overall performance of the autonomous vehicle 11, regarding driver preferences that are used to adjust specific learned settings. For example, as illustrated in FIG. 4, the active learning mode indicator 54 indicates that the autonomous vehicle control system 10 is in learning mode” (44-45)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nix’s vehicle operations based on user profiles and Nagy’s feedback system because (“Each driver may have different preferences or needs when driving an autonomous vehicle… Accordingly, the electronic controller 12 uses the driver profile 29 to adapt the driving style of the autonomous vehicle 11 to the preferences of the driver.” See Nagy (33) and so “Accordingly, exemplary embodiments of the autonomous vehicle control system 10 update the learned driving style and the vehicle settings in the driver profile 29 based on feedback received from the driver (e.g., driver inputs)” See Nagy (44)). 

With respect to claim 10, Nix teaches: 
a processor that creates a driving style preference profile of the driver from the motion sensor data
a driving style module that stores the driving style preference profile; (“computing system may provide the identified setting changes for use in updating the user profile. For example, setting changes identified during a trip may be stored to the user profile and may optionally be used to adjust the stored preferences/attributes” (99)) 
a motion planner that receives the driving style preference profile from the driving style module and modifies operation of the autonomous vehicle in accordance with the driving style preference profile; (“a computing system, such as may be included in an application platform (e.g., ride sharing platform) or an autonomous vehicle (e.g., vehicle computing system), can include data indicating autonomous vehicle behavior or operating parameters that may be affected or modified based at least in part on a user profile's preferences or attributes. In one example, an autonomous vehicle (e.g., vehicle computing system) may include a data structure which maps user profile preference/attribute fields to autonomous vehicle operation parameters such that the user profile preferences/attributes can be used in determining and/or modifying autonomous vehicle operation during a requested trip for the user.” (25)) 
Nix does not teach but Nagy teaches motion sensors that provide motion sensor data relating to driving habits of a driver; (“receiving, with the electronic processor, data from at least one sensor while the autonomous vehicle operates in the manual driving mode. The method further includes determining, with the electronic processor, a driving style based on the data and adjusting, with the electronic processor, at least one of the plurality of settings based on the driving style.” (3)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nix’s vehicle operations based on user profiles and Nagy’s sensor system because (“electronic controller 12 monitors the driver's style of driving using the sensors 16, feedback from the vehicle control systems 14, and information from the GNSS system 18. The electronic 

With respect to claim 16, Nix teaches: 
storing the driving style preference profile in a driving style module; (“computing system may provide the identified setting changes for use in updating the user profile. For example, setting changes identified during a trip may be stored to the user profile and may optionally be used to adjust the stored preferences/attributes” (99)) 
providing the driving style preference profile from the driving style module to a motion planner of the autonomous vehicle to modify operation of the autonomous vehicle in accordance with the driving style preference profile; (“a user profile may contain data associated with a user that can be used to modify attributes of the operation and/or behavior of an autonomous vehicle during a particular trip. A user profile can include a plurality of attributes or settings that indicate a particular user's preferences.” (12), “the vehicle computing system 106 can obtain user profile data including one or more user preferences/settings (e.g., from a remote computing system) and apply the one or more user preference/settings in determining the autonomous vehicle's operation and/or behavior during a user's trip.” (42)
Nix does not teach but Nagy teaches collecting motion sensor data relating to driving habits of a driver to create a driving style preference profile of the driver; (“receiving, with the electronic processor, data from at least one sensor while the autonomous vehicle operates in the manual driving mode. The method further includes determining, with the electronic processor, a driving style based on the data and adjusting, with the electronic processor, at least one of the plurality of settings based on the driving style.” (3), “The electronic processor 24 uses this data and machine learning functions to 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nix’s vehicle operations based on user profiles and Nagy’s sensor system because (“electronic controller 12 monitors the driver's style of driving using the sensors 16, feedback from the vehicle control systems 14, and information from the GNSS system 18. The electronic controller 12 thus gathers data describing the driving style of the driver based on the driver's maneuvers” See Nagy (40)). 

With respect to claims 11 and 17, Nix in combination with Nagy, as shown in the rejection above, discloses the limitations of claim 10 and 16. 
The combination of Nix in view of Nagy teaches vehicle operations based on user profiles and feedback of claim 16. Nix further teaches a machine learning module that accepts as input the driving style preference profile and input relating to a driving style of the autonomous vehicle, the driving style input comprising data representing at least one of autonomous vehicle speed, acceleration, braking, and steering during operation, the machine learning module further receiving passenger feedback during operation of the autonomous vehicle, the passenger feedback relating to the driving style of the autonomous vehicle, wherein the machine learning module is trained using the driving style preference profile and passenger feedback to create a personal driving style decision-making model for the passenger; (“The user device 202 can also include one or more input/output interface(s) 220 that can be used to receive input, such as from a user” (63), “the autonomous vehicle may apply or adjust one or more relevant preferences/attributes at any time during the requested trip.” (93), “operation parameter 402 can indicate an operation parameter A, such as travel speeds, braking style, turn style, and/or the like, where one or more user profile preferences/attributes may be used to determination changes to the operation parameter A during a requested service/trip for a user.” (87), “the user may provide user input into a user device to provide information to be stored within a user profile.” (79), “the model trainer 960 can train a machine-learned model 910 and/or 940 based on a set of training data 962. The training data 962 can include, for example, a plurality of prior trip histories, user preferences, user profile data and/or statistics, user demographics, and/or the like.” (132), “The vehicle computing system 106 can control the one or more vehicle controls 108 to operate the autonomous vehicle 102 according to the motion path… the vehicle computing system 106 can obtain user profile data including one or more user preferences/settings (e.g., from a remote computing system) and apply the one or more user preference/settings in determining the autonomous vehicle's operation and/or behavior during a user's trip.” (42)) 

With respect to claim 18, Nix in combination with Nagy, as shown in the rejection above, discloses the limitations of claim 17. 
The combination of Nix in view of Nagy teaches vehicle operations based on user profiles and feedback of claim 17. Nix further teaches instructions that, when processed by the one or more processors, cause the machine learning module of the motion planner of the autonomous vehicle to receive passenger feedback during operation and the passenger feedback relating to the driving style of the autonomous vehicle, and to train the machine learning module using the driving style preference profile and passenger feedback to create a personal driving style decision-making model for the passenger; (“The user device 202 can also include one or more input/output interface(s) 220 that can be used to receive input, such as from a user” (63), “operation parameter 402 can indicate an operation parameter A, such as travel speeds, braking user profile preferences/attributes may be used to determination changes to the operation parameter A during a requested service/trip for a user.” (87), “the model trainer 960 can train a machine-learned model 910 and/or 940 based on a set of training data 962. The training data 962 can include, for example, a plurality of prior trip histories, user preferences, user profile data and/or statistics, user demographics, and/or the like.” (132)) 

With respect to claims 2 and 12, Nix in combination with Nagy, as shown in the rejection above, discloses the limitations of claims 1 and 11. 
The combination of Nix in view of Nagy teaches vehicle operations based on user profiles and feedback of claims 1 and 11. Nix further teaches the passenger feedback is provided by at least one of voice, a touch screen, smart phone input, a vehicle interior sensor, and a wearable sensor on the passenger, and the passenger feedback relates to at least one of autonomous vehicle speed, acceleration, braking, and steering during operation and passenger comfort/discomfort during autonomous vehicle operation; (“The input/output interface(s) 220 can include, for example, devices for receiving information from or providing information to a user, such as a display device, touch screen, touch pad, mouse, data entry keys, an audio output device such as one or more speakers, a microphone, haptic feedback device, etc. The input/output interface(s) 220 can be used, for example, by a user to control operation of the user device 202.” (63), “a user profile may include user preference data such as settings for… autonomous vehicle comfort level (e.g., avoid high speed or high traffic roads, etc.), autonomous vehicle behavior (e.g., travel speed, braking, turning behavior, etc.), and/or the like” (21)) 

With respect to claims 3, 13, and 19, Nix in combination with Nagy, as shown in the rejection above, discloses the limitations of claims 1, 12, and 18.  
The combination of Nix in view of Nagy teaches vehicle operations based on user profiles and feedback of claims 1, 12, and 18. Nix further teaches the passenger feedback adjusts a cost function of the machine learning module; (“a vehicle computing system can adjust costs of certain vehicle actions based at least in part on the user profile. The vehicle's motion planning system can consider one or more user profile preferences/attributes by modifying planning factor weights, for example, by adjusting a cost of certain routes due to speed of travel on one or more roads in a route, current route conditions, route types, number of turns, certain vehicle actions, etc. to implement the user profile preferences/attributes in the determinations.” (27), “the cost described by a cost function can be adjusted based in part on one or more preferences/settings associated with a user profile” (56), “The user device 202 can also include one or more input/output interface(s) 220 that can be used to receive input, such as from a user” (63), “the autonomous vehicle may apply or adjust one or more relevant preferences/attributes at any time during the requested trip.” (93)) 

With respect to claim 4, Nix in combination with Nagy, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Nix in view of Nagy teaches vehicle operations based on user profiles and feedback of claim 1. Nix further teaches the machine learning module receiving parameters of the personal driving style decision-making model from the passenger before or during operation of the autonomous vehicle and the machine learning module modifying the personal driving style decision-making model based on passenger feedback during operation of the autonomous vehicle; (“the autonomous vehicle may apply or adjust one or more relevant preferences/attributes at any time during the requested trip.” (93), “the user profile preferences/attributes can be considered in the determination of the behavior or operation of the autonomous vehicle, for example, by adjusting factor weights in decision processes, by disfavoring or disallowing certain types of vehicle behaviors.” (26), “operation parameter 402 can indicate an operation parameter A, such as travel speeds, braking style, turn style, and/or the like, where one or more user profile preferences/attributes may be used to determination changes to the operation parameter A during a requested service/trip for a user” (87)) 

With respect to claims 5, 14, and 20, Nix in combination with Nagy, as shown in the rejection above, discloses the limitations of claims 4, 11, and 18. 
The combination of Nix in view of Nagy teaches vehicle operations based on user profiles and feedback of claims 4, 11, and 18. Nix does not teach but Nagy further teaches recognizing a passenger in the autonomous vehicle and loading the parameters of the personal driving style decision-making model from the recognized passenger into the machine learning module; (“the autonomous vehicle 11 prompts the driver to selects his or her profile (i.e., the driver profile 29). As illustrated in FIG. 3, the driver may select the driver profile 29… profile selection can also be made using the mobile electronic device 30. In some embodiments, the driver profile 29 is linked to a specific electronic key or key fob. Alternative embodiments may use a biometric identifier (e.g., fingerprints, voice prints, and facial recognition) for profile selection.” (38), “The driver profile 29 includes information, including a plurality of settings, relating to, or defining aspects of, the operation of the autonomous vehicle 11… The driver profile 29 can include settings for almost any driving characteristic” (34)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nix’s vehicle operations based on user profiles and Nagy’s 

With respect to claim 6, Nix in combination with Nagy, as shown in the rejection above, discloses the limitations of claim 4.  
The combination of Nix in view of Nagy teaches vehicle operations based on user profiles and feedback of claim 4. Nix further teaches the parameters of the personal driving style decision-making model are stored in a memory storage device of the passenger and are communicated to the machine learning module from the memory storage device; (“an autonomous vehicle (e.g., vehicle computing system) may include a data structure which maps user profile preference/attribute fields to autonomous vehicle operation parameters such that the user profile preferences/attributes can be used in determining and/or modifying autonomous vehicle operation during a requested trip for the user.” (25), “the machine learning computing system 930 can communicate with the computing system 902 according to a client-server relationship” (129)) 

With respect to claims 7 and 15, Nix in combination with Nagy, as shown in the rejection above, discloses the limitations of claims 6 and 10.  
The combination of Nix in view of Nagy teaches vehicle operations based on user profiles and feedback of claims 6 and 10. Nix further teaches the memory storage device comprises at least one of a key fob, a smart phone, and a cloud-based memory; (“the one or more processors 210 and at least one memory 212 may be comprised in one or more computing devices within the user device 202.” (62), “a user device 202 may provide a user with access to an application smartphone or tablet)” (60)

With respect to claim 8, Nix in combination with Nagy, as shown in the rejection above, discloses the limitations of claim 1.  
The combination of Nix in view of Nagy teaches vehicle operations based on user profiles and feedback of claim 1. Nix does not teach but Nagy further teaches the input relating to the driving style of the autonomous vehicle is obtained from a driving style preference profile of the passenger, the driving style preference profile generated for the passenger by collecting motion sensor data relating to driving habits of the passenger and storing the driving style preference profile for the passenger in a driving style module, the driving style preference profile from the driving style module being provided to the motion planner of the autonomous vehicle to modify operation of the autonomous vehicle in accordance with the driving style preference profile; (“autonomous vehicle control system 10 update the learned driving style and the vehicle settings in the driver profile 29 based on feedback received from the driver (e.g., driver inputs). In some embodiments, the autonomous vehicle control system 10 receives driver preference inputs, in response to the overall performance of the autonomous vehicle 11, regarding driver preferences that are used to adjust specific learned settings. For example, as illustrated in FIG. 4, the active learning mode indicator 54 indicates that the autonomous vehicle control system 10 is in learning mode” (44-45), “The electronic processor 24 uses this data and machine learning functions to determine a driving style for the driver… The electronic processor 24 stores the driving style and the vehicle settings that characterize the style in the driver profile 29.” (41), “receiving, with the electronic processor, data from at least one sensor while the autonomous vehicle operates in the manual driving mode. The method further includes determining, with the electronic processor, a driving style based on the data and adjusting, with the electronic processor, at least one of the plurality of settings based on the driving style.” (3)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nix’s vehicle operations based on user profiles and Nagy’s feedback system because (“Each driver may have different preferences or needs when driving an autonomous vehicle… Accordingly, the electronic controller 12 uses the driver profile 29 to adapt the driving style of the autonomous vehicle 11 to the preferences of the driver.” See Nagy (33)). 

With respect to claim 9, Nix in combination with Nagy, as shown in the rejection above, discloses the limitations of claim 8.  
The combination of Nix in view of Nagy teaches vehicle operations based on user profiles and feedback of claim 8. Nix further teaches the driving style preference profile of the passenger comprises data representing at least one of autonomous vehicle speed, acceleration, braking, and steering during operation; (“operation parameter 402 can indicate an operation parameter A, such as travel speeds, braking style, turn style, and/or the like, where one or more user profile preferences/attributes may be used to determination changes to the operation parameter A during a requested service/trip for a user.” (87)) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662